Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 9 through 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "valve device is configured to close the overflow openings not earlier than between 20 ms and 40 ms" in Claim 2.  This language is confusing as the upper limit of the claim language refers to a subrange of numbers. 
Claims 9 through 12 recites the limitation "especially" in Claim 9.  The use of exemplary claim language is indefinite.  See MPEP 2173.05(d).
Claim 9 through 12 recites the limitation "the legs of the occupant" in the device described in Claim 9. A claim is indefinite by reference to an object that is variable. See MPEP 2173.05(b) II
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9 through 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 9 states, "wherein between the lower chamber (16) and the legs of the occupant". The positioning of the legs of an occupant is variable depending on the size of the occupant. The claim must be amended to redefine the positioning and remove the reference to a human being.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 through 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enders et al. (US Patent Number 5,845,935 A). Enders et all teaches an airbag module, comprising an airbag which has plural chambers superimposed in the inflated state, including a middle, upper and lower chamber (16, 18, 22), wherein the middle chamber (16) is directly coupled to the gas generator (26) and is inflated first, wherein the secondary chamber (18, 22) can be fluid- communicated with the middle chamber via plural overflow openings (64, 65, 66, 76, 77, 78) and a valve device (68, 80) is configured at the overflow openings so that the overflow openings are open at the beginning of the deployment operation and the valve device closes the overflow openings in the course of the deployment operation, (Column 6, Lines 14-19). Regarding the recitation “A knee airbag module” in the preamble, it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Reference is made to column 7, lines 28-55. Note that “middle”, “upper” and “lower” are relative terms.
With regards to Claim 3: Enders et all teaches the airbag module according to claim 1, wherein the valve device (68, 80) is a passive device.
With regards to Claim 5: Enders et all teaches an airbag module according to claim 1 wherein the valve device (68, 80) includes a tension means (70, 71, 72, 82, 83, 84) moving a closing means over the overflow openings (64, 65, 66, 76, 77, 78) from reaching a predetermined deployment state to close said overflow openings (C5 L55-67, C6 L1-7).
With regards to Claim 6: The airbag module according to claim 1 wherein a closing means for the overflow openings (64, 65, 66, 76, 77, 78) is formed by at least one flexible wall (68, 80) which is disposed at a partition between two chambers and is released by the tension means (70, 71, 72, 82, 83, 84) prior to fixation.
With regards to Claim 7: Figures 5 and 6 of Enders et al teaches the airbag module according to claim 5, wherein the flexible wall (68, 80) is assigned to plural overflow openings (64, 65, 66, 76, 77, 78) to close the latter. The figures in Enders et al teach a partially cut away view perspective view of this device installed for the plurality of openings (64, 65, 66, 76, 77, 78) (Enders et al C7 L23-27). 
With regards to Claim 8: The airbag module according to claim 5 wherein the valve device comprises a flexible wall (68, 80) and, in an initial state, the flexible wall and/or the partition (68, 80) are folded between the middle chamber (16) and the lower chamber (18, 22) in an overlapping region of the flexible wall  and the partition (68, 80), in particular wherein the folding is fixed by a tear seam (70, 71, 72, 82, 83, 84) and the folding is opened from reaching a predetermined inflation state to close the overflow openings (64, 65, 66, 76, 77, 78).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Enders et al. (US Patent Number 5,845,935 A) in further view of Miller et al. (US Patent Publication (US 2011/0175334 A1). 
Enders et al teaches the airbag module according to claim 1 but does not teach the timing of the valve device in claim 2.  Miller et al. teaches controlling valve timing (Miller et al. [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the valve device of Enders such that it operated as claimed in view of the teachings of Miller so as to provide desired impact characteristics, and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Enders et al. (US Patent Number 5,845,935 A) in further view of Kruse (US Patent 9758124). 
Enders et al teaches the airbag module according to claim 4 but does not teach an actuator.  Kruse teaches the advantages of controlling a vent via a tether and an actuator so as to control pressure and valve timing (column 5, lines 24-54).  Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the valve device of Enders such that it comprised an actuator as claimed in view of the teachings of Kruse to further control the airbag and desired impact characteristics.

Claims 9 through 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent Publication (US 2011/0175334 A1) and in further view of Munsee et al. (US Patent Publication US 2018/0345899 A1). Miller et al. teaches a knee airbag module, comprising an airbag (24) that has plural vertical chambers superimposed in the inflated state, including a lower and an upper chamber (52,54), wherein the lower chamber (50) is directly coupled to the gas generator (46) and is inflated first, wherein between the lower chamber (50) and the legs of the occupant an additional chamber (52, 54) is provided which rests on and is filled via the lower chamber (50), wherein overflow openings (Miller et al. [0023]) decelerating the filling of the additional chamber (B) are provided between the lower chamber and the additional chamber.
Miller et all does not teach a thicker additional chamber to the upper chamber of the device. Munsee et al, does teach a thicker additional chamber according to Annotated Fig. 4A below wherein the thickness (D1) of the airbag in the region of the additional chamber (B) is larger than the maximum thickness (D2) of the upper chamber (C), wherein the thickness (D1) of the airbag in the region of the additional chamber (64) is especially at least 20% above the maximum thickness (D2) of the upper chamber (C). Munsee et al. does demonstrate that the maximum thickness of the additional chamber is at least 20% above the maximum thickness of the upper chamber as clearly shown in the drawings. It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Miller et al. such that it comprised an additional thicker chamber as claimed so as to absorb at least some of the impact energy of an occupant during a collision event as taught by Munsee et al. [0030]


    PNG
    media_image1.png
    944
    1263
    media_image1.png
    Greyscale

Annotated Fig. 4A (Munsee et al.)
With regards to Claim 10: Munsee et al teaches the knee airbag module according to claim 9, wherein the overflow openings (115) are configured to be so small that the additional chamber (B) does not reach the internal pressure of the lower chamber (A), (Munsee et al.).
With regards to Claim 11: Munsee et al teaches the knee airbag module according to claim 10, characterized in that wherein the maximum internal pressure of the additional chamber (B) is at least 30% below the maximum internal pressure of the lower chamber (A) during the inflation operation. It would have been obvious to one of ordinary skill in the art as of the effective filing date to apply the application’s limitation of the maximum internal pressure of the additional chamber to be at least 30% below the maximum internal pressure of the lower chamber during the inflation operation as a protection measure to conform to the forward portion of the lower legs in order to limit lateral movement of the lower legs as taught by Munsee et al., (Munsee et al. [0053]). 
With regards to Claim 12: Miller et al teaches the knee airbag module according to claim 9, wherein there is provided a valve device configured so that it closes the overflow openings (90, 92, 94, 96) at the beginning of the deployment operation and opens them in the course of the deployment operation, (Miller et al. [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Ganci whose telephone number is (571)272-6577. The examiner can normally be reached Monday - Friday 7:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Matthew Ganci
AU 3616

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616